
	
		I
		112th CONGRESS
		2d Session
		H. R. 3878
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to hold in
		  trust for the benefit of the nine federally recognized Indian tribes in Oregon
		  the Chemawa Indian School land and improvements, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Chemawa Indian School Trust Transfer and
			 Self-Determination Act of 2012.
			(b)FindingsCongress finds the following:
				(1)The Chemawa Indian
			 School, originally opened in Forest Grove, Oregon, in 1880, is the longest
			 continuously operating off-reservation boarding school for Indian children in
			 the United States.
				(2)Circa 1885,
			 Chemawa Indian School students and staff donated significant resources toward
			 the purchase of the Salem, Oregon, school property and expressed a desire that
			 the school lands and buildings belong to the Indians.
				(3)All the land
			 purchased for the Chemawa Indian School was deeded directly to the Federal
			 Government, has never been converted to trust status, and is not considered
			 Indian country under title 18, United States Code.
				(4)The land that
			 comprises the Chemawa Indian School is now managed by the General Services
			 Administration.
				(5)As much as
			 one-third of the Chemawa Indian School property has been sold or transferred by
			 the Federal Government for various purposes, without direct benefit to the
			 Chemawa students and without input from the Oregon tribes regarding whether
			 such sales or transfers would affect the mission of the Chemawa Indian School
			 or whether the property could be used for other Indian purposes.
				(6)Consistent with principles of tribal
			 self-determination, decisions about the operation and future of the Chemawa
			 Indian school, lands, and purposes should be under the control and authority of
			 the Oregon tribes.
				(7)Resolutions
			 supporting the transfer of the Chemawa Indian School into trust status for the
			 benefit of the federally recognized Indian tribes in Oregon have been passed by
			 the Confederated Tribes of the Warm Springs Reservation of Oregon, the
			 Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of the
			 Umatilla Indian Reservation, the Coquille Indian Tribe, the Confederated Tribes
			 of Coos, the Lower Umpqua and Siuslaw Indians, the Klamath Tribes, the Cow
			 Creek Band of Umpqua Indians, the Burns Paiute Tribe, the Chemawa Indian School
			 Board, the Affiliated Tribes of Northwest Indians, and the National Congress of
			 American Indians.
				2.Chemawa Indian
			 School and Chemawa Cemetery land held in trust for benefit of Oregon
			 tribes
			(a)Transfer of
			 administration and authorization to hold in trust
				(1)Transfer of
			 administrative jurisdiction from the General Services
			 AdministrationThe Administrator of the General Services
			 Administration shall transfer to the Secretary, without reimbursement,
			 administrative jurisdiction over the land described in subsection (b).
				(2)Holding in trust
			 by SecretaryUpon completion of the transfer of administrative
			 jurisdiction under paragraph (1) and subject to any existing encumbrances,
			 rights of way, restrictions, easements of record, or utility service agreements
			 in effect on the date of the enactment of this Act with respect to the land
			 described in subsection (b), the Secretary shall hold in trust for the benefit
			 of the Oregon tribes the land described in subsection (b).
				(3)LimitationNothing in this subsection shall be
			 construed to prevent the future removal of the encumbrances referred to in
			 paragraph (2).
				(b)Land
			 description
				(1)In
			 generalThe land to be held in trust under subsection (a) is the
			 land and improvements owned by the United States and occupied by the Chemawa
			 Indian School in Salem, Oregon, including the cemeteries on such land, but
			 excluding the approximately 1.4 acres comprising the former Indian Health
			 Service School Clinic that is located within the following sections:
					(A)Section 36 of township 6 south, range 3
			 west.
					(B)Section 31 of
			 township 6 south, range 2 west.
					(C)Section 1 of
			 township 7 south, range 3 west.
					(D)Section 6 of township 7 south, range 2
			 west.
					(2)Survey
					(A)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall conduct a survey of the trust land.
					(B)AdjustmentUpon
			 completion of the survey conducted under subparagraph (A), the Secretary shall
			 provide an opportunity for public notice and comment on the survey, including
			 comments on any survey revision or adjustment. After the revisions or
			 adjustments have been completed, the Secretary shall provide notice to the
			 Board of Trustees that the survey has been completed.
					(C)Availability of
			 surveyThe Secretary shall place a copy of the completed survey
			 on file for public inspection at the appropriate office of the Secretary. The
			 survey placed on file shall thereafter be the official survey and legal
			 description of the Chemawa Indian School property and the Chemawa Cemetery
			 property.
					(c)Condition
				(1)Use of
			 landAs a condition of the Secretary holding the trust land in
			 trust, the Oregon tribes shall agree that such land shall be used—
					(A)in the case of
			 land that is Chemawa Indian School property only for—
						(i)Indian educational
			 purposes;
						(ii)the
			 direct support of the educational programs and services carried out on such
			 land and other activities that support Indian education carried out on such
			 land;
						(iii)the cultural
			 benefit of the Oregon tribes; and
						(iv)any
			 other purpose authorized by the Board of Trustees and approved by the
			 Secretary; and
						(B)in the case of land that is Chemawa
			 Cemetery property, only for cemetery purposes.
					(2)NoncomplianceIf
			 the Secretary determines that the trust land is not being used for the purposes
			 described in paragraph (1), the Secretary may initiate any remedial action the
			 Secretary determines is appropriate, including seeking injunctive
			 relief.
				(3)Prohibition on
			 gamingAs a condition of the
			 Secretary holding the trust land in trust, the Oregon tribes shall agree that
			 such land shall not be used to conduct gaming activities as a matter of claimed
			 inherent authority or under the authority of any Federal law, including the
			 Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				3.Board of
			 Trustees
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish a Chemawa Indian School Board of Trustees.
			(b)CompositionThe
			 Board of Trustees shall be composed of nine trustees and two adjunct trustee
			 advisors appointed as follows:
				(1)Each of the Oregon
			 tribes shall appoint one trustee.
				(2)One adjunct trustee advisor shall be
			 appointed by the Secretary to jointly represent Indian tribes from each of the
			 following Bureau of Indian Affairs Regions:
					(A)The Alaska
			 Region.
					(B)The Northwest
			 Region.
					(C)The Pacific
			 Region.
					(D)The Rocky Mountain
			 Region.
					(E)The Great Plains
			 Region.
					(F)The Midwest
			 Region.
					(3)One adjunct
			 trustee advisor shall be appointed by the Secretary to jointly represent tribes
			 from the following Bureau of Indian Affairs Regions:
					(A)The Western
			 Region.
					(B)The Navajo
			 Region.
					(C)The Southwest
			 Region.
					(D)The Eastern
			 Oklahoma Region.
					(E)The Southern
			 Plains Region.
					(F)The Eastern
			 Region.
					(c)Terms
				(1)Trustees
					(A)In
			 generalEach trustee shall be
			 appointed for a term of six years except as provided in subparagraph (B).
					(B)Terms of initial
			 appointeesAs designated by
			 the Oregon tribes at the time of appointment, of the trustees first
			 appointed—
						(i)one
			 trustee shall be appointed for a term of two years;
						(ii)two trustees shall be appointed for a term
			 of three years;
						(iii)two trustees shall be appointed for a term
			 of four years;
						(iv)two trustees shall be appointed for a term
			 of five years; and
						(v)two trustees shall be appointed for a term
			 of six years.
						(2)Adjunct trustee
			 advisors
					(A)In
			 generalEach adjunct trustee
			 advisor shall be appointed for a term of six years, except as provided in
			 subparagraph (B).
					(B)Terms of initial
			 appointeesAs designated by
			 the Secretary at the time of appointment, of the adjunct trustee advisors first
			 appointed—
						(i)one
			 adjunct trustee advisor shall be appointed for a term of three years;
			 and
						(ii)one
			 adjunct trustee advisor shall be appointed for a term of six years.
						(d)Quorums and
			 voting
				(1)QuorumFive
			 trustees shall constitute a quorum to conduct the business of the Board of
			 Trustees.
				(2)Voting
					(A)Voting
			 rightsEach trustee shall
			 have one vote and an adjunct trustee advisor may not vote.
					(B)Super-majority
			 requiredAdoption of any action by the Board of Trustees
			 involving a material change or decision with respect to the use, protection, or
			 development of any of the trust land, or a material change in the status of the
			 educational institution operating on or activities conducted on such land shall
			 require the affirmative votes of at least seven trustees voting in the
			 majority.
					(e)Duties and
			 responsibilities
				(1)TrusteesSubject
			 to any regulations that may be issued by the Secretary with respect to the
			 trust land, the Board of Trustees shall—
					(A)establish
			 protocols and procedures for the organization and operation of the Board of
			 Trustees;
					(B)during such time
			 as the Secretary directly operates a school on such land, coordinate with the
			 Chemawa School Board regarding the organization and operation of such School
			 Board;
					(C)serve as the
			 beneficiary of such land regarding decisions made by the United States with
			 respect to the management, use, protection, and development of such land;
			 and
					(D)provide guidance
			 and leadership relating to the long-term welfare of such land and the Indian
			 educational and cultural functions conducted on such land.
					(2)Adjunct trustee
			 advisorsAdjunct trustee advisors shall advise the Board of
			 Trustees on how the use, operation, protection, or development of the trust
			 land affects the Chemawa Indian School students from the Bureau of Indian
			 Affairs Regions the adjunct trustee advisors represent.
				(f)TerminationSection 14(a)(2)(B) of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.; relating to the termination of advisory committees) shall not
			 apply to the Board of Trustees.
			4.Operation of
			 Chemawa Indian School
			(a)Operation by the
			 SecretaryThe Secretary shall
			 directly operate the Chemawa Indian School unless the Board of Trustees assumes
			 operation of the school as described in subsection (b).
			(b)Self-Determination
			 contract or self-Governance compact with the SecretaryThe Board of Trustees may assume operation
			 of the Chemawa Indian School or use the trust land for any use specified in
			 section 2(c) if the Board of Trustees, acting with the approval of a
			 super-majority of the Board of Trustees as provided in section 3(d)(2), enters
			 into a self-determination contract or self-governance compact with the
			 Secretary under the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450b et seq.) with respect to such assumption or use.
			(c)Educational
			 activities
				(1)The Board of
			 Trustees may undertake or authorize any educational activity on the trust land
			 during the operation of the Chemawa Indian School by the Secretary if such
			 activity does not interfere with such operation.
				(2)If the Board of
			 Trustees assumes the operation of the School under an Indian self-determination
			 contract or self-governance compact as described in subsection (b), the Board
			 of Trustees may undertake or authorize any educational activity the Board of
			 Trustees determines is appropriate.
				5.Use of the
			 Chemawa Indian school land if not needed for education purposes
			(a)In
			 generalIf the Secretary
			 determines, after consultation with the Board of Trustees, that the portion of
			 the trust land occupied by the Chemawa Indian School is no longer needed for
			 Indian education purposes, the Secretary shall certify that the land is not
			 needed for such purposes.
			(b)Use by
			 tribesNotwithstanding the conditions on the use of the trust
			 land specified in section 2(c), if the Secretary makes the certification under
			 subsection (a), the Board of Trustees shall require that such land be used for
			 the collective benefit of the Oregon tribes.
			6.DefinitionsIn this Act:
			(1) Board of
			 TrusteesThe term
			 Board of Trustees means the Chemawa Indian School Board of
			 Trustees established in section 3.
			(2)Oregon
			 tribesThe term Oregon tribes means the following
			 federally recognized Indian tribes in Oregon:
				(A)Burns Paiute
			 Tribe.
				(B)Coquille Indian
			 Tribe.
				(C)Confederated
			 Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
				(D)Confederated
			 Tribes of the Grand Ronde Community of Oregon.
				(E)Confederated
			 Tribes of Siletz Indians of Oregon.
				(F)Confederated
			 Tribes of the Warm Springs Reservation of Oregon.
				(G)Confederated
			 Tribes of the Umatilla Indian Reservation.
				(H)Cow Creek Band of
			 Umpqua Tribe of Indians.
				(I)Klamath
			 Tribes.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Trust
			 landThe term trust land means the land described
			 in section 2(b)(1).
			
